Application by defendant-appellee for allowing an act after expiration of time is considered and the Court orders that defendant-appellee’s pleadings be considered on their merits, lateness notwithstanding. The motion by defendant-appellee for clarification is considered and, pursuant to GCR 1963, 865.1(7), the case is remanded to the Saginaw Circuit Court for a factual hearing. If the trial judge is convinced by the evidence that Thomas C. Price did not attend college in the 1972-73 school year for reasons other than financial inability, the trial court’s order of September 18, 1972 shall be vacated. See 46 Am Jur 2d, Judgments, § 443; Zwerg v Zwerg, 179 So 2d 821, 825 (Miss, 1965). The petition by plaintiff for extraordinary attorney fees also is remanded for further consideration by the trial judge.
Ryan, J., not participating.